








GUARANTY






THIS GUARANTY (this “Guaranty”) is executed as of March 13, 2014, by KCG
HOLDINGS, INC. a Delaware corporation (“Guarantor”) to and for the benefit of
CISCO SYSTEMS CAPITAL CORPORATION, a Nevada corporation (“CSCC”).


CSCC is currently party to, or may become a party to, certain agreements to
finance equipment, software and/or services (the “Agreements”) with KCG
Americas, LLC a Delaware limited liability company (“Customer”). Capitalized
terms not otherwise defined herein have the meanings specified in the
Agreements. In order to be assured of payment under the Agreements, CSCC desires
that Guarantor guarantee the payment and other obligations and liabilities of
Customer to CSCC as set forth herein. Guarantor will derive substantial direct
or indirect benefits from the extension of credit to Customer (which benefits
are hereby acknowledged by the Guarantor). Accordingly, to induce CSCC to extend
credit to, and to contract with, Customer, and in consideration thereof,
Guarantor hereby agrees as follows:


1.Guarantor hereby irrevocably and unconditionally guarantees, as primary
obligor and not as a surety merely, without offset or deduction, the due and
punctual payment when due (whether at stated maturity, declaration,
acceleration, demand or otherwise) and performance by Customer of all the
indebtedness, liabilities and other obligations of Customer now or hereafter
arising under or in connection with the Agreements, including the payment of all
rent and any and all other amounts which may from time to time become due and
payable in accordance with the terms of the Agreements and the performance by
Customer of all of its other obligations under the Agreements (the payment of
rent and all other such indebtedness, liabilities and obligations of Customer
guaranteed hereby being hereinafter referred to as the “Obligations”). In the
event that Customer fails to perform any Obligation for any reason, Guarantor
will perform or otherwise provide for such Obligation and will forthwith make
full payment of any amount due with respect thereto at its sole cost and
expense. This Guaranty of the Obligations shall constitute a guaranty of payment
and performance and not of collection. It shall not be necessary or required,
and Guarantor shall not be entitled to require, that CSCC (a) file suit or
proceed to obtain or assert a claim for personal judgment against Customer or
any other person or entity (“Person”) liable for any Obligation, (b) make any
effort at collection or other enforcement of any Obligation from or against
Customer or any other Person, (c) repossess and re- lease or sell any equipment
or foreclose against or seek to realize upon any security now or hereafter
existing for any Obligation or upon any balance of any credit on the books of
CSCC or any other Person in favor of Customer or any other Person, (d) exercise
or assert any other right or remedy to which CSCC is or may be entitled in
connection with any Obligation or any security or other guaranty therefor or
otherwise mitigate damages, or (e) assert or file any claim against the assets
of Customer or any other guarantor or other Person liable for any Obligation, or
any part thereof, before or as a condition of enforcing the liability of
Guarantor under this Guaranty or requiring payment or performance of any
Obligation by Guarantor hereunder, or at any time thereafter.


2.Guarantor waives notice of the acceptance of this Guaranty and of the
performance or nonperformance by Customer, presentment to or demand for payment
or other performance from Customer or any other Person and notice of nonpayment
or failure to perform on the part of Customer. The obligations of Guarantor
hereunder shall be absolute and unconditional and shall remain in full force and
effect and shall not be subject to any reduction, limitation, impairment or
termination for any reason. Guarantor waives any right, whether legal or
equitable, statutory or non-statutory, to require CSCC to proceed against or
take any action against or pursue any remedy with respect to Customer or any
other Person or make presentment or demand for performance or give any notice of
nonperformance before CSCC may enforce rights against Guarantor hereunder and,
to the fullest extent permitted by law, any other defenses or benefits that may
be derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties, or which may conflict with the terms of this
Guaranty. The unconditional obligations of Guarantor hereunder will not be
affected, impaired or released by any extension, waiver, amendment or thing
whatsoever which would release a guarantor or surety (other than complete
performance).


3.
Guarantor agrees that this Guaranty is a continuing guaranty relating to any
Obligations, including





--------------------------------------------------------------------------------




Obligations which may exist continuously or which may arise from time to time
under successive transactions, and Guarantor expressly acknowledges that this
Guaranty shall remain in full force and effect notwithstanding that there may be
periods in which no Obligations exist. This Guaranty shall continue in effect
and be binding upon Guarantor until fifteen (15) business days after actual
receipt by CSCC of written notice from Guarantor of its intention to discontinue
this Guaranty as to future transactions (which notice shall not be effective
until noon on the business day following such receipt); provided that no
revocation or termination of this Guaranty shall affect in any way any rights of
CSCC hereunder with respect to any Obligations or commitments arising or
outstanding prior to the expiration of such fifteen (15) business day period
after the date of receipt of such notice.


4.Until the Obligations shall be satisfied in full, Guarantor shall not have,
and shall not directly or indirectly exercise, (i) any rights that it may
acquire by way of subrogation under this Guaranty, by any payment hereunder or
otherwise, (ii) any rights of contribution, indemnification, reimbursement or
similar suretyship claims arising out of this Guaranty, or (iii) any other right
which it might otherwise have or acquire (in any way whatsoever) which could
entitle it at any time to share or participate in any right, remedy or security
of CSCC as against Customer or other guarantors, whether in connection with this
Guaranty or otherwise. If any amount shall be paid to Guarantor on account of
the foregoing rights at any time when any Obligations are outstanding, such
amount shall be held in trust for the benefit of CSCC and shall forthwith be
paid to CSCC to be credited and applied to the Obligations.


5.(a) Guarantor represents and warrants to CSCC that (i) Guarantor is a
corporation duly organized, validly existing and in good standing under the law
of its jurisdiction of incorporation, and has all requisite power and authority
to execute, deliver and perform its obligations under this Guaranty; (ii) the
execution, delivery and performance by Guarantor of this Guaranty have been duly
authorized by all necessary corporate action of Guarantor; and (iii) this
Guaranty constitutes the legal, valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms. (b) So long as this
Guaranty shall be in effect, Guarantor will furnish to CSCC from time to time
such information respecting Guarantor’s financial condition as CSCC may from
time to time reasonably request.


6.No right, power or remedy herein conferred upon or reserved to CSCC is
intended to be exclusive of any other right, power or remedy or remedies and
each and every right, power and remedy of CSCC pursuant to this Guaranty now or
hereafter existing at law or in equity or by statute or otherwise shall, to the
extent permitted by law, be cumulative and concurrent and shall be in addition
to each other right, power or remedy pursuant to this Guaranty, and the exercise
by CSCC of any one or more of such rights, powers or remedies shall not preclude
the simultaneous or later exercise by CSCC of any or all such other rights,
powers or remedies.


7.No failure or delay by CSCC to insist upon the strict performance of any term,
condition, covenant or agreement of this Guaranty or to exercise any right,
power or remedy hereunder or consequent upon a breach hereof shall constitute a
waiver of any such term, condition, covenant, agreement, right, power or remedy
or of any such breach, or preclude CSCC from exercising any such right, power or
remedy at any later time or times.


8.In case any one or more of the provisions contained in this Guaranty should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.


9.This Guaranty (a) constitutes the entire agreement, and supersedes all prior
agreements and understandings, both written and oral, with respect to the
subject matter hereof, (b) may not be amended except by a writing signed by
Guarantor and CSCC, and (c) shall be binding upon Guarantor and its successors
and assigns and shall inure to the benefit of, and shall be enforceable by, CSCC
and its successors and assigns.


10.All notices and other communications provided for hereunder shall be in
writing (including by facsimile) and shall be mailed, sent or delivered (i) if
to CSCC, to Cisco Systems Capital Corporation, 170 West Tasman Drive, San Jose,
CA 95134, attn. Operations Manager, fax (408) 853-2089; and (ii) if to
Guarantor, at or to its address or facsimile number set forth below its name on
the signature page hereof, or at or to such other






--------------------------------------------------------------------------------




address or facsimile number as such party shall have designated in a written
notice to the other party. All such notices and communications shall be
effective upon receipt.


11.This Guaranty shall be governed by, and construed in accordance with, the
laws of the State of California. Guarantor hereby (i) submits to the
non-exclusive jurisdiction of the courts of the State of California and the
Federal courts of the United States sitting in the State of California for the
purpose of any action or proceeding arising out of or relating to this Guaranty,
(ii) agrees that all claims in respect of any such action or proceeding may be
heard and determined in such courts, (iii) irrevocably waives (to the extent
permitted by applicable law) any objection which it now or hereafter may have to
the laying of venue of any such action or proceeding brought in any of the
foregoing courts in and of the State of California, and any objection on the
ground that any such action or proceeding in any such court has been brought in
an inconvenient forum, and (iv) agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner permitted by law.


12.Guarantor agrees to pay on demand all reasonable costs and expenses of CSCC
and reasonable fees and disbursements of counsel in connection with the
enforcement, or preservation of any rights under, this Guaranty.




IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed as of
the date first hereinabove set forth.


 
 
KCG HOLDINGS, INC.
 
 
jkdaskdka
 
 
 
 
By:
/s/ ROBERT MCQUEEN
 
 
Title:
Robert McQueen
 
 
 
 
 
 
 
Address:
 
One Liberty plaza
 
 
 
 
165 Broadway, 19th floor
 
 
 
 
New York, NY 10006
 
 
 
 
 





